Reasons for allowance

Claims 1-37 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Yu-Lin Chang (NPK-TEl0 Subtest3: Controlled Clipping; given by the applicant in IDS).  Yu-Lin Chang directed toward controlled clipping describes a process that clips predicted or reconstructed pixel values to minimum and maximum values that are signaled in the bit-stream. The clipping process is applied at four stages, namely post-prediction, post-reconstruction, post-deblocking, and post-adaptive loop filter (post-ALF). Results show that the proposed controlled clipping achieves average 0.6% and 0.4% BD-rate reductions for high efficiency random access (HE-RA) and high efficiency low delay (HE-LD) configurations, respectively. The encoding times are increased by 2% and 0% for HE-RA and HE-LD, respectively, and the decoder times are increased by 6% and 2%, respectively.  Yu-Lin Chang alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 1 of the claimed invention when considered as a whole.  Therefore, claims 1-37 are found allowable. Furthermore, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 01/26/2021 and amendment to the claims, are persuasive, as such the reasons for allowance are in all probability evident  from the record and no statement is deemed necessary (see MPEP 1302.14).


35 USC § 112(f) (pre-AIA  35 USC 112, 6th) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim limitations in claims 23, 26-30 have been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because they use a generic placeholder “means for” coupled with such functional languages as “coding, applying” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since these claim limitations invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claims 23, 26-30 are interpreted to cover the corresponding structures described in the specification that achieve the claimed functions, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitations: a device for coding video data, the device including one or more means for performing the method of any of examples 1-8 [para 0222-0230].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MD N HAQUE/Primary Examiner, Art Unit 2487